     Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 1 of 15 PageID #:1




         IN THE UNITED STATES DISTRICT COURT FOR THE
        NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

ZAINAL ABIDIN, individually, and         )
as Special Administrator of the          )
Estate of INDRA BAYU AJI,                ) In re: Lion Air Flight JT 610 crash
Deceased; SITI ANBIYA                    )
GHAASYIYA ISHIMICHI,                     )
individually, and as Special             )
Administrator of the Estate of TRIE      )
YUDHA GAUTAMA, Deceased; and             )
TANDINA SUKARNO PUTRI,                   )
individually, and as Special             )
Administrator of the Estate of           )
PERMADI ANGGRIMULJA,                     )
Deceased,                                )
                                         )
Plaintiffs,                              )
                                         )
v.                                       ) Case No. 20-cv-2643
                                         )
                                         )
THE BOEING COMPANY, a                    )
corporation,                             )
                                         ) JURY TRIAL DEMANDED
                                         )
Defendant.                               )
                                         )


                             COMPLAINT AT LAW

         Plaintiffs,   ZAINAL    ABIDIN,     individually,   and   as    Special

Administrator of the Estate of INDRA BAYU AJI, Deceased; SITI ANBIYA

GHAASYIYA ISHIMICHI, individually, and as Special Administrator of the

Estate of TRIE YUDHA GAUTAMA, Deceased; and TANDINA SUKARNO
 Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 2 of 15 PageID #:2




PUTRI, individually, and as Special Administrator of the Estate of

PERMADI ANGGRIMULJA, Deceased, by their attorneys, Austin Bartlett of

BartlettChen LLC and Manuel von Ribbeck and Monica Ribbeck Kelly of

Ribbeck Law Chartered, bring this Complaint at Law against the Defendant,

The Boeing Company, and in support, allege the following:

                                INTRODUCTION

   1. On Monday, October 29, 2018, a newly-delivered Boeing 737 MAX 8

commercial aircraft crashed in the Java Sea off the coast of Indonesia killing

everyone on board. The Boeing 737 MAX 8 was being operated by the Lion

Air airline as Lion Air Flight JT 610.

   2. The newly-delivered Boeing 737 MAX 8 crashed as a result of, among

other things, a new Boeing flight control system which automatically steered

the aircraft toward the ground, and which caused an excessive nose-down

attitude, significant altitude loss, and, ultimately, the crash into the Java Sea

killing everyone on board.

   3. The new automated flight control system on the Boeing 737 MAX 8 is

known as the Maneuvering Characteristics Augmentation System (MCAS).

Boeing added MCAS because during its redesign of the Boeing 737, Boeing

changed the type, size, and placement of the aircraft’s engines, which made

the aircraft susceptible to stalling and altered the aircraft’s handling

characteristics.




                                         2
 Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 3 of 15 PageID #:3




   4. Although the Boeing 737 MAX 8 has two angle of attack (AOA) sensors,

Boeing designed the MCAS system to only rely on data from a single AOA

sensor. Due to this lack of redundancy, if a single AOA sensor is defective, the

sensor will feed false information to the MCAS, which, in turn, will cause the

MCAS to repeatedly activate, override the pilots, and force the aircraft into

an unwarranted nose-dive.

   5. On March 10, 2019, a second Boeing 737 Max 8 aircraft crashed in

Ethiopia (Ethiopian Airlines Flight 302) under circumstances which are

strikingly similar to the Lion Air JT 610 crash, namely Boeing’s MCAS was

erroneously activated and forced the aircraft into an unwarranted nose-dive.

   6. Following the Ethiopian Airlines crash, the Boeing 737 Max 8 aircraft

was grounded around the world. Congress, the Department of Transportation,

the Federal Aviation Administration (FAA), the Department of Justice, and

the FBI have launched investigations into the certification and safety of the

Boeing 737 MAX.

   7. On April 4, 2019, Boeing’s then Chairman, President, and CEO,

Dennis A. Muilenburg, issued a statement wherein he admitted that Boeing’s

MCAS activated based on erroneous AOA information, and that this was a

contributing cause of both the Lion Air JT 610 crash and the Ethiopian

Airlines Flight 302 crash:

         “* * *[I]t’s apparent that in both flights the Maneuvering
         Characteristics Augmentation System, known as MCAS,
         activated in response to erroneous angle of attack
         information. The history of our industry shows most



                                       3
  Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 4 of 15 PageID #:4




            accidents are caused by a chain of events. This again is the
            case here, and we know we can break one of those chain
            links in these two accidents. As pilots have told us,
            erroneous activation of the MCAS function can add to what
            is already a high workload environment. It’s our
            responsibility to eliminate this risk. We own it and we
            know how to do it.” (emphasis added.)

                         SUBJECT MATTER JURISDICTION

   8. This Court has subject matter jurisdiction over this controversy under

the Multiparty, Multiforum Trial Jurisdiction Act of 2002, 28 U.S.C. § 1369,

because there is minimal diversity between the parties and the accident

involves at least 75 deaths at a discrete location in a single accident. Boeing

is a Delaware corporation with its principal place of business in Illinois.

Plaintiff and Decedent are citizens of Indonesia. The crash of Lion Air Flight

JT 610 into the Java Sea resulted in the deaths of all 189 people on board the

aircraft.

   9. Plaintiffs elect to pursue all maritime claims in this Court under the

Savings-to-Suitors Clause. See 28 U.S.C. § 1333.

                                PARTIES & VENUE

   10. Plaintiffs are citizens of Indonesia and have been appointed as the

Special Administrator of the Estates of the Decedents. At all relevant times,

the Decedents were citizens of Indonesia.

   11. The Boeing Company (“Boeing”) is a corporation organized under the

laws of Delaware with its worldwide headquarters and principal place of

business in Chicago, Illinois. It is thus a citizen of Delaware and Illinois.




                                         4
 Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 5 of 15 PageID #:5




   12. Venue is proper because Boeing’s worldwide headquarters and

principal place of business is located in Chicago, Illinois, and a substantial

part of the events or omissions giving rise to Plaintiffs’ claims occurred in this

District.



                            GENERAL ALLEGATIONS

I. Boeing 737 MAX 8 Design & Manufacture

   13. Boeing’s 737 series of aircraft is the highest selling commercial aircraft

in history with over 10,000 aircraft delivered.

   14. Boeing’s 737 MAX series is the fourth generation of the Boeing 737

series of aircraft and was first announced by Boeing on August 30, 2011; the

first flight was several years later, on January 29, 2016.

   15. Prior to March 8, 2017, Boeing designed the 737 MAX 8 model aircraft

in the United States.

   16. On March 8, 2017, the Federal Aviation Administration (“FAA”)

approved the design for the 737 MAX 8 model aircraft, also known as the

737-8.

   17. At all relevant times, Boeing manufactured the 737 MAX 8 model

aircraft in the United States.

   18. The 737 MAX 8 is one of Boeing’s several 737 MAX series of aircraft,

the newest generation of Boeing’s 737 series of aircraft, which Boeing

initially designed, in the United States, in or around 1964—over 50 years ago.




                                        5
    Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 6 of 15 PageID #:6




      19. According to Boeing, as part of its generational redesigns of the 737

series of aircraft, it “has continuously improved the products, features, and

services.”

      20. At all relevant times, Boeing marketed the 737 MAX aircraft as a

seamless continuation of its prior 737 series aircraft in terms of operation

and maintenance.

      21. On its website, Boeing states:

         Airlines ask for an airplane that fits smoothly in today’s fleet

         Because of the 737’s popularity with airlines everywhere around
         the world, integrating the new 737 MAX is an easy proposition.
         As you build your 737 MAX fleet, millions of dollars will be
         saved because of its commonality with the Next-Generation 737,
         ease of maintenance, wide availability of 737 pilots, and the
         global infrastructure that supports the aircraft in operation.1

On the same website, Boeing further states that “737 Flight Crews Will Feel

at Home in the MAX.”2 (emphasis added.)

      22. The Boeing 737 MAX 8, however, had a significantly different design

from previous 737-series aircrafts, which were not appropriately disclosed to

airlines or pilots.

II. Boeing 737 MAX 8 Defect

      23. Unlike any prior 737, Boeing designed the 737 MAX 8 to

automatically dive toward the ground in certain situations, namely, where

the aircraft’s AOA sensor provided information to the MCAS indicating such

a dive was necessary to maintain lift.

1
    https://www.boeing.com/commercial/737max/by-design/#/operational-commonality
2
    https://www.boeing.com/commercial/737max/by-design/#/advanced-flight-deck


                                           6
  Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 7 of 15 PageID #:7




   24. A consequence of this unsafe design, however, was that any

misinformation from the AOA sensor to the MCAS would cause the Boeing

737 MAX 8 to automatically and erroneously dive toward the ground. This

condition can lead to an excessive nose-down attitude, significant altitude

loss, and impact with terrain.

III. Lion Air Flight 610

   25. In or around August 2018, Boeing delivered a newly manufactured

737 MAX 8 aircraft with tail number PK-LQP (the “Subject Aircraft”) to Lion

Air airlines in Indonesia.

   26. Two months later, on the morning of October 29, 2018, Lion Air was

operating the Subject Aircraft on a commercial flight from Jakarta, Indonesia

to Pangkal Pinang, Indonesia (“Lion Air Flight JT 610”).

   27. Around 6:22 a.m. on the morning of October 29, 2018, shortly after

takeoff from Jakarta, the pilot for Lion Air Flight JT 610 asked air traffic

control to return to Jakarta because of a problem controlling the subject

aircraft.

   28. Around 10 minutes later, around 6:32 a.m., the Subject Aircraft

crashed into the Java Sea at a high speed and disintegrated.

   29. Plaintiffs’ Decedents were onboard Flight JT 610 and died in the crash.

   30. At no relevant time prior to the crash of Lion Air Flight JT 610 into

the Java Sea did Boeing adequately warn Lion Air or its pilots of the unsafe




                                      7
    Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 8 of 15 PageID #:8




condition caused by the new “auto-diving” design of the 737 MAX 8 flight

system.

     31. As a result of the crash of Lion Air Flight JT 610, on November 7,

2018, the FAA issued “Emergency Airworthiness Directive (AD) 2018-23-51

[to] owners and operators of The Boeing Company Model 737-8 and -9

airplanes,” which contained mandatory warning and instructions as to the

“unsafe condition . . . likely to exist or develop” in the 737 MAX 8 relating to

its new auto-diving feature.

     32. According to reports, prior to the crash of Lion Air Flight JT 610,

Boeing 737 pilots “were not privy in training or in any other manuals or

materials” to information regarding “the new system Boeing had installed on

737 MAX jets that could command the plane’s nose down in certain situations

to prevent a stall.”     3   Further reports indicate that Boeing “withheld

information about potential hazards with the new flight-control feature.”4

                                CAUSES OF ACTION

                                COUNT I
                       STRICT PRODUCTS LIABILITY

     33. Plaintiffs re-adopt and re-allege paragraphs 1 through 32 above.




3
  https://www.malaymail.com/s/1692841/indonesia-says-situation-facing-lion-air-flight-
jt610-crew-not-in-flight-ma
4
 https://www.wsj.com/articles/boeing-withheld-information-on-737-model-according-to-
safety-experts-and-others-1542082575


                                           8
 Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 9 of 15 PageID #:9




   34. At the time the Subject Aircraft left the control of Boeing, the Subject

Aircraft was defective, not fit for its intended purposes and unreasonably

dangerous in one or more of the following particulars:

      a)     the subject aircraft contained an auto-dive system—
             known as the MCAS—that was designed, manufactured,
             and configured to dive the aircraft toward the ground in
             certain conditions against the pilot’s intentions and
             without adequate warning to the flight crew;

      b)     the subject aircraft was designed, manufactured, and
             configured in a manner in which an auto-dive disengage
             during flight created an excessive and unrealistic work
             load on the flight crew;

      c)     the subject aircraft lacked proper and adequate
             instructions and warnings regarding the design and
             functions of its auto-dive system;

      d)     the subject aircraft lacked proper and adequate
             instructions and warnings and/or limitations regarding
             flight procedures for a malfunctioning auto-dive system;

      e)     the subject aircraft was designed without an electronic
             alert system to timely inform pilots what was
             malfunctioning and how to resolve it;

      f)     the subject aircraft’s auto-dive system was designed based
             on data fed to it from a single AOA sensor, though the
             aircraft was equipped with two AOA sensors, which
             created a single point of failure;

      g)     the subject aircraft contained defective AOA sensors;

      h)     despite the lack of redundancy in the design of the MCAS,
             the subject aircraft did not come with safety critical
             equipment including an AOA indicator or AOA disagree
             light; Boeing’s customers, including Lion Air, had to pay
             extra for this critical safety equipment;

      i)     the subject aircraft was otherwise defective by nature of
             its design, manufacture, configuration, and/or assembly in
             particulars to be determined by discovery herein.



                                      9
Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 10 of 15 PageID #:10




      35.    As a direct and proximate result of one or more of the foregoing

conditions, the Subject Aircraft operating as Lion Air Flight JT 610 crashed

after takeoff in the Java Sea, and Plaintiffs’ Decedents suffered personal

injury and death.

      36.    Due to the tragic death of the Decedents, Plaintiffs have been

injured and claim all damages available to them, the estate, the survivors,

the beneficiaries, and the heirs under applicable law, including substantial

pecuniary losses, and grief, sorrow, mental suffering, loss of society, loss of

companionship, love, and affection, and loss of advice.

      37.    Plaintiffs bring this action pursuant to the Illinois Wrongful

Death Act, 740 ILCS 180/1 et seq., or such other law as the Court determines

to be applicable under the circumstances of this case.

      WHEREFORE, Plaintiffs, as the Special Administrators of the Estates

of the Decedents, on behalf of all survivors, beneficiaries, and heirs, pray that

the Court enter judgment in their favor and against the Defendant, The

Boeing Company, and award them all damages available under the law, their

court costs in this matter, and such other relief as the Court deems just and

proper.

                           COUNT II
                NEGLIGENCE – PRODUCTS LIABILITY

      33. Plaintiffs re-adopt and re-allege paragraphs 1 through 32 above.




                                       10
Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 11 of 15 PageID #:11




      34. At all relevant times, Boeing owed a legal duty to assure that the

Subject Aircraft was properly designed, manufactured, and assembled and

free from defects so as not to cause personal injury or death.

      35. Boeing breached its duties under the law and was negligent in one

or more of the following ways:

             a) the subject aircraft contained an auto-dive system—known
                as MCAS—that was designed, manufactured, and configured
                to dive the aircraft toward the ground in certain conditions
                against the pilot’s intentions and without adequate warning
                to the flight crew;

             b) the subject aircraft was designed, manufactured, and
                configured in a manner in which an auto-dive disengage
                during flight created an excessive and unrealistic work load
                on the flight crew;

             c) the subject aircraft lacked proper and adequate instructions
                and warnings regarding the design and functions of its auto-
                dive system;

             d) the subject aircraft lacked proper and adequate instructions
                and warnings and/or limitations regarding flight procedures
                for a malfunctioning auto-dive system;

             e) the subject aircraft was designed without an electronic alert
                system to timely inform pilots what was malfunctioning and
                how to resolve it;

             f) the subject aircraft’s auto-dive system was designed based on
                data fed to it from a single AOA sensor, though the aircraft
                was equipped with two AOA sensors, which created a single
                point of failure;

             g) the subject aircraft contained defective AOA sensors;

             h) despite the lack of redundancy in the design of the MCAS,
                the subject aircraft did not come with safety critical
                equipment including an AOA indicator or AOA disagree light;




                                      11
Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 12 of 15 PageID #:12




                Boeing’s customers, including Lion Air, had to pay extra for
                this critical safety equipment;

             i) the subject aircraft was otherwise defective by nature of its
                design, manufacture, configuration, and/or assembly in
                particulars to be determined by discovery herein.

             j) Boeing failed to conduct appropriate testing of the subject
                aircraft’s components and systems prior to delivery to Lion
                Air.

             k) Boeing failed to conduct a thorough failure modes and effects
                analysis of the subject aircraft’s components and systems,
                including of the MCAS.

      36. As a direct and proximate result of one or more of the

aforementioned acts of negligence by Boeing, the Subject Aircraft operating

as Lion Air Flight JT 610 crashed after takeoff in the Java Sea and Plaintiffs’

Decedents sustained fatal injuries.

      37.    Due to the tragic death of the Decedents, Plaintiffs have been

injured and claims all damages available to them, the estate, the survivors,

the beneficiaries, and the heirs under applicable law, including substantial

pecuniary losses, and grief, sorrow, mental suffering, loss of society, loss of

companionship, love, and affection, and loss of advice.

      38.    Plaintiffs bring this action pursuant to the Illinois Wrongful

Death Act, 740 ILCS 180/1 et seq., or such other law as the Court determines

to be applicable under the circumstances of this case.

      WHEREFORE, Plaintiffs, as the Special Administrators of the Estates

of the Decedents, on behalf of all survivors, beneficiaries, and heirs, pray that

the Court enter judgment in their favor and against the Defendant, The



                                       12
Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 13 of 15 PageID #:13




Boeing Company, and award them all damages available under the law, their

court costs in this matter, and such other relief as the Court deems just and

proper.



                           COUNT III
                  NEGLIGENCE -- FAILURE TO WARN

      33.    Plaintiffs re-adopt and re-allege paragraphs 1 through 32 above.

      34.    At all relevant times, Boeing had a duty to inform and warn the

owners, operators, and pilots of the 737 MAX 8 series of aircraft, including

the Subject Aircraft, of the unsafe condition likely to exist or develop by

virtue of the auto-dive feature.

      35.    Boeing breached its duties under the law and was negligent in

one or more of the following ways:

      a)     the subject aircraft lacked proper and adequate
             instructions and warnings regarding the design and
             functions of its auto-dive system known as MCAS;

      b)     the subject aircraft lacked proper and adequate
             instructions and warnings and/or limitations regarding
             flight procedures for a malfunctioning auto-dive system;

      c)     the subject aircraft lacked an electronic alert system to
             timely inform pilots what was malfunctioning and how to
             resolve it;

      d)     Boeing failed to inform airlines and pilots, including the
             Lion Air and its pilots, that unlike prior 737 Models,
             pulling back on the yoke and raising the nose would NOT
             activate breakout switches to stop automated tail
             movement; and,

      e)     the 737 MAX 8 Flight Crew Operations Manual failed to
             appropriately alert pilots, including the pilots of the


                                     13
Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 14 of 15 PageID #:14




             subject aircraft, to the design, functions, and hazards of
             Boeing’s auto-dive system and procedures for addressing
             a malfunctioning auto-dive system.

      36.    As a direct and proximate result of that breach, the Subject

Aircraft operating as Lion Air Flight JT 610 crashed after takeoff in the Java

Sea, and Plaintiff’s Decedent sustained fatal injuries.

      37.    Due to the tragic death of the Decedents, Plaintiffs have been

injured and claim all damages available to them, the estate, the survivors,

the beneficiaries, and the heirs under applicable law, including substantial

pecuniary losses, and grief, sorrow, mental suffering, loss of society, loss of

companionship, love, and affection, and loss of advice.

      38.    Plaintiffs bring this action pursuant to the Illinois Wrongful

Death Act, 740 ILCS 180/1 et seq., or such other law as the Court determines

to be applicable under the circumstances of this case.

      WHEREFORE, Plaintiffs, as the Special Administrators of the Estates

of the Decedents, on behalf of all survivors, beneficiaries, and heirs, pray that

the Court enter judgment in their favor and against the Defendant, The

Boeing Company, and award them all damages available under the law, their

court costs in this matter, and such other relief as the Court deems just and

proper.

                                JURY TRIAL

      Plaintiffs demand a jury trial on all claims and issues so triable.




                                       14
Case: 1:20-cv-02643 Document #: 1 Filed: 04/30/20 Page 15 of 15 PageID #:15




Dated: April 30, 2020          Respectfully submitted,

                               By: /s/ Austin Bartlett
                               Austin Bartlett (ARDC No. 6273427)
                               BartlettChen LLC
                               150 North Michigan Avenue, Suite 2800
                               Chicago, Illinois 60601
                               (312) 624-7711
                               www.bartlettchenlaw.com
                               austin@bartlettchenlaw.com

                               --And--

                               By: /s/ Manuel von Ribbeck
                               Manuel von Ribbeck (ARDC No. 6230117)
                               Monica Ribbeck Kelly (ARDC No. 6225920)
                               Ribbeck Law Chartered
                               505 N. Lake Shore Drive, Suite 102
                               Chicago, Illinois 60611
                               (833) 883-4373
                               (312) 973-0146
                               www.ribbecklaw.com
                               mail@ribbecklaw.com
                               monicakelly@ribbecklaw.com

                               Counsel for Plaintiffs




                                    15
